     Case 2:19-mc-00163-KJM-CKD Document 27 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America,                            No. 2:19-mc-00163-KJM-CKD
12                       Plaintiff,                        ORDER
13            v.
14    Approximately $56,960.00 in U.S. Currency,
15                       Defendant.
16

17           Eleven consecutive times the United States and potential claimant Jared Dellinger moved

18   to extend the deadline by which the United States must file a complaint for forfeiture or obtain

19   indictment alleging the defendant currency is subject to forfeiture. See ECF Nos. 1, 3, 5, 7, 9, 11,

20   13, 15, 17, 19, 21. On June 2021, the court warned the parties that further extension would not be

21   “granted without a showing of good cause.” Order (June 28, 2021) at 4, ECF No. 24. The

22   following month, the government again requested an extension, without providing an explanation

23   for why a further extension was necessary and without showing good cause. See ECF No. 25.

24   The court denied the government’s request for an extension and its deadline of July 29, 2021 to

25   file a complaint has lapsed. See generally Order (Aug. 6, 2021), ECF No. 26. No further action

26   has been taken by the government to complete litigation of this case.

27   /////

28   /////
                                                       1
     Case 2:19-mc-00163-KJM-CKD Document 27 Filed 09/21/21 Page 2 of 2


 1                  IT IS THEREFORE ORDERED that the government show cause within fourteen
 2   days of the date of this order why this case should not be dismissed and closed.
 3   DATED: September 21, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
